ORDER
Engine Manufacturers Association and Western States Petroleum Association appeal the district court’s judgment that the fleet rules adopted by the South Coast Air Quality Management District are not preempted by the Clean Air Act.
We affirm the decision of the district court for the reasons stated in its well-reasoned opinion, reported at Engine Mfrs. Ass’n v. South Coast Air Quality Mgmt. Dist., 158 F.Supp.2d 1107 (C.D.Cal.2001).1
AFFIRMED.

. We decline to consider Amici's arguments regarding § 246 of the Clean Air Act. "Generally, we do not consider on appeal an issued raised only by amicus.” Swan v. Peterson, 6 F.3d 1373, 1383 (9th Cir.1993).